Citation Nr: 1613993	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  15-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an earlier effective date prior to August 1, 2013, for the award of service connection for bilateral hearing loss.

2. Entitlement to an earlier effective date prior to August 1, 2013, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) following a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for bilateral hearing loss and assigned a 50-percent rating, effective August 1, 2013, and tinnitus assigning a 10-percent rating with an effective date also of August 1, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's original claims for service connection for bilateral hearing loss and tinnitus were received at the RO prior to August 1, 2013.  

 
CONCLUSIONS OF LAW

1. The criteria for an effective date of June 1, 2012, for the award of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

2. The criteria for an effective date earlier of  June 1, 2012, for the award of service connection for tinnitus have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Here, the Veteran's claims were filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs), VA and private medical records are in the file. Determinations regarding the effective date of an award are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

Because the earlier effective date issue does not involve a medical determination, a VA examination or opinion is not warranted.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Analysis

The Veteran believes that he should be entitled to an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus.  Specifically, he claims that he mailed the claim form to the Buffalo RO in May 2012, which, in turn, inadvertently held the claim submittal and eventually mailed the claim to the Marine Corps League National headquarters without filing the claim.  His representative asserts that the correct effective date should be June 1, 2012.  The Board agrees.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.

For the following reasons, the Board finds that entitlement to an earlier effective date is established.

The evidence of record shows that the Veteran submitted a fully developed claim in August 2013 for service connection for bilateral hearing loss and tinnitus.  These claims were granted in the May 2014 rating decision and assigned an effective date of August 1, 2013, the date of receipt of the claim.  However, the Veteran submitted a form showing that he made a claim in May 2012; the form essentially was one used by the Broome County Veterans Service Agency.  In addition, at the bottom of the form, there was notation that copies of correspondence be sent to the Marine Corps League.  The Board finds that this submission, in addition to the lay evidence of record, rebuts the presumption of regularity that this form was not submitted to the RO in Buffalo anytime in 2012.  Therefore, entitlement to an earlier effective date is warranted.

Accordingly, entitlement to an earlier effective date of service connection for bilateral hearing loss and tinnitus is granted.  






ORDER

Entitlement to an earlier effective date of June 1, 2012, for service connection for bilateral hearing loss is granted.

Entitlement to an earlier effective date of June 1, 2012, for service connection for tinnitus is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


